Detailed Action
This office action is a response to an application filed on 6/08/2020 in which claims 1 – 14 are pending and ready for examination.

The application is a continuation of three previous applications/patents as listed below.
PARENT APPLICATION/PATENTS
 	Application	United States Patent 
 	15836240   	10715287
 	14551763	9893849
 	13131480   	8929307


Reason for Allowance
The instant application is directed to an communication apparatus that receives control information having two components - a first control information includes downlink resource assignment information and a second control information that includes uplink resource assignment information; The communication apparatus also has a transmitter which conditionally transmits the control information to a terminal, , depending on a determination that either (i) a number of antenna port(s) of the terminal or (ii) a number of antenna port(s) of the communication apparatus is one. The circuitry in the apparatus adjusts the size of the second control information depending on whether the second control information includes a precoding matrix indicator (PMI) or not; in the case with a format including no PMI, the size of the second control information is adjusted to be equal to the size of the first control information - otherwise the circuitry adjusts the size of the second control information (with a format including the PMI) to be different from a size of the first control information.
 The steps described here for ‘282 Claim 1 is similar to the steps of Claim 1 of parent applications United States Patent 10715287 and 9893849, but are broader as ‘282 Claim 1 does not include an additional last step of detecting  whether the control information is addressed to the communication apparatus is based on the determined size of control information and detects whether the control information is the first control information or the second control information   However, this last step is also omitted in United 
After a search, the Examiner did not find any prior art that taught the inventive concept of United States Patent Application 16894282 in its current embodiment.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose t3elephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 39277.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462